EXHIBIT 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements of BioMarin Pharmaceutical Inc. (BioMarin) are presented to illustrate the effects of BioMarin’s acquisition of rights to the approved pharmaceutical product referred to as Kuvan® and the investigational medicinal product referred to as pegvaliase, and certain assets related thereto (collectively, the Merck PKU Business), from Ares Trading S.A. (Merck Serono), an indirectly wholly-owned affiliate of Merck KGaA, Darmstadt, Germany (collectively, Merck).The unaudited pro forma condensed combined balance sheet at December 31, 2015 gives effect to BioMarin’s acquisition of the Merck PKU Business as if the acquisition had been consummated on that date. The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2015 is presented as if the acquisition of the Merck PKU Business had been completed on January 1, 2015. The unaudited pro forma condensed combined financial statements were prepared using the acquisition method of accounting. BioMarin’s historical financial information used in preparing the unaudited pro forma condensed combined financial statements was derived from its audited consolidated financial statements as of and for the year ended December 31, 2015 (as filed with BioMarin’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (the SEC) on February 29, 2016). The historical financial information of the Merck PKU Business used in preparing the unaudited pro forma condensed combined financial statements was derived from the audited statement of assets acquired as of December 31, 2015 and the audited statement of revenues and direct expenses for the year ended December 31, 2015 filed as Exhibit 99.1 to BioMarin’s Current Report on Form 8-K/A to which these unaudited pro forma condensed combined financial statements are attached as Exhibit 99.2 (the Form 8-K/A). These unaudited pro forma condensed combined financial statements should be read in conjunction with the foregoing financial statements of BioMarin and the Merck PKU Business. Further, as described in the abbreviated financial statements of the Merck PKU Business attached as Exhibit 99.1 to the Form 8-K/A, those abbreviated financial statements are not intended to be a complete presentation of the financial position or results of operations of the Merck PKU Business.
